Chase, Ch. J.
delivered the opinion of the court. The court are of opinion, that it was optional in Harman to pay the stipulated rent, according to the lease, or to vacate the premises.
The interest which Harman had in the lease could not be vacated or transferred to John Beall by the facts stated ?n the bill of exceptions, and offered to be proved by the *216defendant. His interest in the land being for a term exceeding seven years, could not he transferred by him otherwise than iti the way prescribed by the act of 1766, ch. 14, and no acts in pais were competent to that purpose. His liability to pay the rent would continue until some act was done by him legally operative to vacate the premises.
As the facts stated were not, in the opinion of the court, a vacation of the premises, the court did right in not transferring their power to the jury to make a legal deduction from the evidence, contrary to the' opinion expressed by the court on the same facts.
This court concur in opinion with the court below on both of the bills of exceptions.
JUDGMENT affirmed.